Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 19-20. (Cancelled).

Allowable Subject Matter
Claims 1-18 are allowable. Claims 5, 10, and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I-VIII, as set forth in the Office action mailed on June 22, 2020, is hereby withdrawn and claims 5, 10, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s November 10, 2021 AFCP amendment adds additional strucural limitations to the independent claims that are not taught or suggested by the closest prior art to Toyoda; Kazuyuki et al. (US 20110212625 A1) and Kim; Changsung Sean et al. (US 20090266911 A1). In particular Toyoda does not teach or suggest, alone or in combination, Toyoda’s interstice (128a,b; Figure 10,11A,11B-Applicant’s 110; Figure 2) with an outer interstice wall formed directly by Toyoda’s aperture wall (103/104 interface; Figure 11A-Applicant’s 106; Figure 3A) and Toyoda’s disposed portion of Toyoda’s tube (135; Figure 11A-Applicant’s 108; Figure 2). Toyoda’s disclosed apparatus cannot be modified in the manner claimed and operate as intended. The Examiner’s updated search confirms Toyoda remains the closest cited prior art.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed November 10, 2021, with respect to rejections under Toyoda; Kazuyuki et al. (US 20110212625 A1) and Kim; Changsung Sean et al. (US 20090266911 A1) have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716